Citation Nr: 0923830	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-18 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic 
prostatitis, including as secondary to service-connected left 
varicocele.

2.  Entitlement to service connection for prostate cancer, 
including as secondary to service-connected left varicocele.

3.  Entitlement to service connection for a heart condition, 
including as secondary to service-connected posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for gout.

5.  Entitlement to service connection for a right leg 
disability.

6.  Entitlement to service connection for a low back 
disability.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a bilateral elbow 
disability.

9.  Entitlement to service connection for a bilateral knee 
disability.

10.  Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Greg D. Keenum, Esq.


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February to 
September 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The appellant has since relocated and his claim 
is now in the jurisdiction of the RO in St. Petersburg, 
Florida.  

Procedural history

In the August 2006 rating decision on appeal, the RO denied 
service connection for prostatitis, prostate cancer, a heart 
condition, and gout.  The RO also determined that new and 
material evidence had not been received to reopen previously 
denied claims of service connection for hypertension, a 
bilateral elbow disability, a bilateral knee disability, a 
bilateral ankle disability, a right leg disability, and a 
back disability.  The issues regarding hypertension and the 
elbow, knee, and ankle disabilities have been recharacterized 
as required by 38 C.F.R. § 3.156(c) as the RO obtained 
service treatment records not previously of record.  As such, 
the claims must be reconsidered on the merits as opposed to 
the scrutiny of whether new and material evidence has been 
obtained.  There is no prejudice to the Veteran in doing so 
as he has been pursuing these claims for quite some time, has 
been given adequate notice of the need to submit evidence or 
argument on the issues, and has participated in the 
adjudication process through personal argument and those of 
his private attorney.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

In August 2007, the appellant testified before the 
undersigned Acting Veterans Law Judge at a hearing held at 
the RO.  In a January 2008 decision, the Board reopened the 
claims of service connection for right leg and back 
disabilities and remanded those claims to the RO for 
additional evidentiary development.  The Board also remanded 
the remaining claims addressed in the August 2006 rating 
decision on appeal.  

Issues not on appeal

The Board notes that the issues on appeal previously included 
entitlement to service connection for PTSD.  Because the 
appellant had testified before another Acting Veterans Law 
Judge in connection with such claim, and not before the 
undersigned, the issue of service connection for PTSD was the 
subject of a separate Board remand in January 2008.  
38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2008) 
(providing that the Veterans Law Judge who conducts a hearing 
in a claim must participate in making the final determination 
of the claim).  The Board observes that while this matter was 
in remand status, in a November 2008 rating decision, the RO 
granted service connection for PTSD and assigned an initial 
30 percent rating, effective September 10, 2002.  The grant 
of service connection for this disability constitutes a full 
award of the benefit sought on appeal.  See Grantham v. 
Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record 
currently before the Board on appeal contains no indication 
that the appellant has, as yet, perfected an appeal of the 
initial disability rating or effective date assigned.  Thus, 
those matters are not presently before the Board. 

Unadjudicated claims

As the Board previously noted in its January 2008 remand, the 
appellant has raised a claim of entitlement to an increased 
rating for a left varicocele.  Because the matter had not yet 
been adjudicated by the RO, the Board referred the pending 
claim to the RO for appropriate action.  A review of the 
record contains no indication that the RO has taken any 
action on this claim.  Therefore, it is again referred to the 
RO for appropriate action.  

Also in its January 2008 remand, the Board noted that at the 
August 2007 Board hearing before the undersigned, the 
appellant's attorney argued that the issue of whether new and 
material evidence had been received to reopen a claim of 
service connection for a back disability included the issue 
of service connection for cervical and thoracic spine 
disabilities.  Because the appellant's previous claim 
included only consideration of the issue of a low back 
disability, the Board found that there had never been a prior 
denial of the claims of service connection for cervical or 
thoracic spine disabilities; thus, these new issues were 
referred to the RO for initial consideration.  Again, 
however, the record contains no indication that the RO has 
addressed these matters.  Therefore, they are again referred 
to the RO for appropriate action.  

Remanded issues

As set forth in more detail below, a remand is required with 
respect to the issues of entitlement to service connection 
for a right leg disability, a heart condition, and 
hypertension.  These issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chronic prostatitis was not clinically evident during the 
appellant's active service or for many years thereafter and 
the record on appeal contains no indication that his current 
chronic prostatitis is causally related to his active service 
or any incident therein, nor that it is causally related to 
or aggravated by any service-connected disability, including 
a service-connected left varicocele.

2.  Prostate cancer was not clinically evident during the 
appellant's active service or for many years thereafter and 
the record on appeal contains no indication that his current 
prostate cancer is causally related to his active service or 
any incident therein, nor that it is causally related to or 
aggravated by any service-connected disability, including a 
service-connected left varicocele.

3.  Gout was not clinically evident during the appellant's 
active service or for many years thereafter and the most 
probative evidence indicates that his current gout is not 
causally related to his active service or any incident 
therein, nor is it causally related to or aggravated by any 
service-connected disability.

4.  The most probative evidence indicates that the 
appellant's current low back disability is not causally 
related to his active service or any incident therein.

5.  Bilateral elbow disability, bilateral knee disability and 
bilateral ankle disability were not clinically evident during 
the appellant's active service or for many years thereafter 
and the record on appeal contains no indication that any 
current elbow, knee or ankle complaints are causally related 
to his active service or any incident therein, nor that it is 
causally related to or aggravated by any service-connected 
disability.

6.  The most probative evidence indicates that the 
appellant's current complaints of elbow, knee and ankle 
disability are causally related to his nonservice-connected 
gout.


CONCLUSIONS OF LAW

1.  Chronic prostatitis was not incurred in or aggravated 
during active service, nor is it causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  Prostate cancer was not incurred in or aggravated during 
active service, may not be presumed to have been incurred 
therein, nor is it causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).

3.  Gout was not incurred in or aggravated during active 
service, nor is it causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

4.  A low back disability was not incurred in or aggravated 
during active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  A bilateral elbow disability was not incurred in or 
aggravated during active service, nor is it causally related 
to or aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).

6.  Bilateral knee disability was not incurred in or 
aggravated during active service, nor is it causally related 
to or aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).

7.  Bilateral ankle disability was not incurred in or 
aggravated during active service, nor is it causally related 
to or aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, the notice from VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

After considering the record on appeal, the Board finds that 
no further VCAA notification action is necessary.  In a May 
2006 letter issued prior to the initial decision on the 
claim, the RO addressed all three notice elements delineated 
in 38 C.F.R. § 3.159, as well as the additional elements 
imposed by the Court in Dingess.  The Board finds that the 
May 2006 letter, therefore, fulfilled VA's duty to notify 
under the VCAA.  Neither the appellant nor his attorney has 
argued otherwise and the appellant has participated in the 
adjudication of his claims in each step of the process.  The 
Board notes that notice was previously given to the appellant 
regarding his request to reopen claims of entitlement to 
service connection for bilateral elbow, knee and ankle 
disability and that those claims have been recharacterized 
for review on the merits pursuant to 38 C.F.R. § 3.156(c).  
Because there is no suggestion in the record that the 
appellant will be prejudiced by the Board's considering the 
claims on the merits as he has shown his knowledge of the 
evidence necessary to substantiate a claim of entitlement to 
service connection through his submission of relevant 
information and because he has a private attorney conversant 
in VA law, the Board finds that any flaw in VA's notice is 
harmless and a decision on the merits is appropriate at this 
time.

Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of the claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, the appellant's service treatment records are 
on file, as are post-service VA and private clinical records 
identified or submitted by the appellant.  The appellant has 
neither submitted nor identified any additional post-service 
VA or private clinical records pertaining to his claim and 
none is evident from a review of the record.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2008).  
The appellant has also been afforded VA medical examinations 
in connection with his claims of service connection for which 
there was evidence of in-service complaints.  The Board finds 
that the reports of these examinations provide the necessary 
medical opinions with respect to the claims adjudicated in 
this decision.  38 C.F.R. § 3.159(c)(4).  Regarding the 
issues of service connection for a bilateral elbow 
disability, a bilateral knee disability, and a bilateral knee 
disability, a medical examination and/or opinion is not 
required under 38 C.F.R.
§ 3.159(c)(4) as there is no competent evidence of an in-
service injury.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).
 

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
development duties to the appellant.  Again, neither the 
appellant nor his attorney has argued otherwise.  Indeed, in 
a February 2009 statement, the appellant's attorney indicated 
that the appellant had no other information or evidence to 
submit and asked for appellate consideration as soon as 
possible.  As such, the Board will now turn to the merits of 
the appellant's claims.

Background

The appellant's service treatment records show that in 
November 1956, he underwent a medical examination for 
purposes of enlistment in the U.S. Marine Corps.  Examination 
showed a varicocele of the left testis and a dilated left 
inguinal ring.  In addition, the appellant was found to have 
a pilonidal cyst with a patent sinus tract discharging fluid.  
He was found to be unfit for military service due to the 
latter condition.

In February 1958, the appellant again underwent medical 
examination for purposes of enlistment in the U.S. Marine 
Corps.  He reported a history of a pilonidal cystectomy on 
his back.  Examination showed a pilonidal scar, but no other 
pertinent abnormalities.  The appellant was determined to be 
fit for service.  

In-service treatment records show that in May 1958, the 
appellant sought treatment for pain in his leg.  The examiner 
noted that the appellant had probably pulled it.  An X-ray 
study of the right thigh was normal.

Ten days later, the appellant sought treatment for swelling 
in his scrotum.  He reported that he had been doing exercises 
in his barracks when he ran into a bar and struck his 
scrotum.  Examination showed marked swelling of the left 
scrotum.  The appellant was admitted to the hospital.  On 
admission, the appellant's blood pressure was 112/78.  His 
scrotal area was swollen and tender.  No other abnormalities 
were noted, such as injuries to the elbows, knees, right leg, 
ankles, or back.  The diagnosis was acute orchitis due to 
trauma following an accidental fall.  

In July 1958, the appellant underwent surgical exploration of 
the left testicle, which revealed a subsiding furniculitis 
and orchitis.  There was also a moderate varicocele 
incidentally noted.  The surgical wound healed promptly and 
the furniculitis subsided.  The appellant thereafter 
continued to complain of pain in the area, but the only 
abnormality examiners could identify was an insignificant 
small varicocele.  After this was explained to the appellant, 
he began complaining of back pain and an orthopedic 
consultation was secured.  The appellant complained of a four 
month history of low back pain with hyperextension radiating 
down the lateral aspect of the right thigh.  The appellant 
was found to have spondylolysis and he was treated with 
physical therapy.  The orthopedic consultant found that the 
appellant could return to full duty.  In addition, the Chief 
of Urology concluded that the appellant was urologically 
without significant pathology.  The appellant was discharged 
from the hospital and found fit for duty in July 1958.  

Also in July 1958, the appellant was seen in the dispensary 
with a history of poor social adaptability with a recent 
exacerbation of tension, agitation and decreased efficiency 
in work.  The provisional diagnosis was acute anxiety in 
chronic anxiety neurosis.  The appellant was admitted for 
further observation and treatment with an impression of 
diagnosis undetermined (aggressive reaction).  

The appellant was transferred to a military hospital in 
Charleston, South Carolina, where it was noted that he had 
been seen in psychiatric consultation for complaints of 
nervousness, difficulty in sleeping, and being unable to take 
the Marine Corps any longer.  On admission, a routine 
physical, neurologic, and indicated laboratory examinations 
were all within normal limits.  The appellant indicated that 
he had been doing well in the Marine Corps until he had been 
hospitalized for treatment of traumatic orchitis which he 
sustained during a fight in his barracks.  It was noted that 
while awaiting return to duty, the appellant developed 
resentment against the barracks master at arms and complained 
of being ordered around.  After an adequate period of 
observation and treatment, the appellant's case was reviewed 
by a conference of staff neuropsychiatrists who were of the 
opinion that the appellant had a lifelong pattern of immature 
behavior.  The appellant was diagnosed as having a 
personality disorder which rendered him unfit for duty with 
the U.S. Marine Corps and he was discharged from active 
service.  

In February 1959, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for varicocele, a spinal condition, and a leg 
condition.  His application is entirely silent for any 
mention of a prostate condition, gout, or any injury or 
disability of the elbows, knees, or ankles.  

In March 1959, the appellant was afforded a VA medical 
examination at which he reported that during basic training, 
he developed back pain and right leg numbness.  He also 
claimed that he had had heart palpitations since September 
1958.  On examination, the appellant's cardiovascular system 
showed no abnormalities.  His sitting blood pressure was 
110/74.  The diagnosis was history of tachycardia, not found.  

At a special genitourinary examination in March 1959, the 
appellant reported that he had been kicked in the groin in 
May 1958.  He indicated that he now had pain in the left 
scrotum when he stood up.  Examination showed a large 
varicocele in the left scrotum.  The prostate was normal.  
The diagnosis was left varicocele, asymptomatic.  

At a special VA orthopedic examination in March 1959, the 
appellant reported that he had developed right thigh numbness 
in February 1958 and had been "hospitalized a few times" 
for treatment.  He indicated that he also received physical 
therapy for his back during service.  At the present time, 
the appellant complained of low back pain and occasional 
right thigh pain.  Examination showed no vertebral tenderness 
or loss of motion of the lumbar spine.  There was no lumbar 
spasm.  There was no edema of the legs or tenderness.  The 
right leg was 3/4 inches shorter than the left leg, which the 
examiner indicated was probably a congenital condition.  The 
diagnosis was lumbosacral strain and no leg condition found.  

In an April 1959 rating decision, the RO denied service 
connection for a right leg condition, noting that the record 
contained no evidence of a current right leg disability.  In 
addition, the RO denied service connection for a spinal 
condition, noting that such a disability was not shown by the 
evidence of record.  Finally, the RO granted service 
connection for left varicocele and assigned an initial zero 
percent rating.  The appellant was duly notified of the RO's 
decision and his appellate rights in an April 1959 letter, 
but he did not appeal.  

In April 1997, the appellant submitted claims of service 
connection for residuals of injuries to the bilateral ankles, 
knees, and elbows.  He claimed that his injuries had occurred 
in 1956.  In March 1998, the appellant amended his claim to 
include service connection for a back disability, which he 
claimed was incurred in 1956, at the same time he sustained 
injuries to the ankles, knees, and elbows.  He claimed that 
he had been treated for those injuries at the New Haven 
Hospital in Connecticut in 1956.  He stated that records of 
such treatment should be part of his service treatment 
records, or could be obtained directly from the hospital.

The RO thereafter obtained records from New Haven Hospital 
showing that in February 1965, the appellant was hospitalized 
for observation after he was involved in a car accident.  On 
admission it was noted that the appellant had a superficial 
laceration to the forehead and an abrasion of the right knee.  
The appellant was rather vague about the details of the 
accident.  He complained of pain in the knees, neck, back, 
shoulders, and top of head.  He admitted to a history of a 
previous motorcycle accident.  An EKG showed sinoauricular 
tachycardia.  X-ray studies of the cervical spine, lumbar 
spine, left clavicle and right knee were all normal, but for 
a notation of mild congenital spondylolysis.  The impressions 
included concussion, contusion of knees, and neck and back 
strain.  

In May and July 1999 rating decisions, the RO denied service 
connection for residuals of an injury to the ankles, knees, 
and elbows.  In its decision, the RO found that there was no 
record of treatment in service for injuries to the ankles, 
knees, or elbows, nor was there evidence that the appellant 
currently had disabilities of the ankles, knees, or elbows 
which were incurred during service.  The RO also determined 
that new and material evidence had not been received to 
reopen the claim of service connection for a back disability.  
The appellant was duly notified of the RO's decision and his 
appellate rights, but he did not appeal the RO's 
determination with respect to his claims of service 
connection for injuries to the ankles, knees, and elbows.  

In November 2001, the appellant indicated that he wished to 
"inquire about SC claim that was sent in back (broken; L5 
when discharged).  Elbows; knees; injured also."  The RO 
construed the appellant's communication as a request to 
reopen his previously denied claims of service connection for 
those disabilities.  In September 2002, the appellant 
submitted a claim of service connection for PTSD, secondary 
to "personal trauma."  

In a December 2002 rating decision, the RO denied service 
connection for PTSD.  In addition, the RO determined that new 
and material evidence had not been received to reopen 
previously denied claims of service connection for a 
bilateral knee injury and a bilateral elbow injury.  The RO 
noted that the service treatment records were negative for 
notations of knee or elbow disabilities and the post-service 
record contained no evidence of current disabilities.  The 
appellant appealed the RO's decision with respect to the PTSD 
issue only.  He did not perfect an appeal with respect to the 
claims of service connection for bilateral knee or bilateral 
elbow disabilities.  

In May 2005, the appellant submitted a request to reopen his 
previously denied claims of service connection for a 
bilateral elbow disability, a bilateral knee disability, a 
bilateral ankle disability, and a back disability.  The 
appellant also claimed entitlement to service connection for 
gout.  

In support of his claim, the appellant submitted numerous VA 
and private clinical records, dated from February 1973 to 
March 2005.  In pertinent part, these records show treatment 
for arteriosclerotic heart disease with myocardial infarction 
and coronary bypass surgery in the early 1970's.  Records 
from the 1980's show continued treatment for coronary artery 
disease, as well as benign prostate hypertrophy, obesity, 
gout, and fibrocystic disease.  More recent records from the 
1990's to 2005 show continued treatment for coronary artery 
disease and hypertension, obesity, gout and gouty arthritis, 
including bilateral elbow, knee and ankle complaints.  
Additionally, these records show treatment for diabetes 
mellitus, peripheral neuropathy, spinal stenosis, and 
degenerative disc disease with S1 radiculopathy.

At his May 2005 Board hearing, the appellant testified that 
in 1958, he had been taking a shower when six fellow Marines 
"came in and beat the living daylights out of me and took my 
M1 Grand."  Transcript at page 5.  He claimed that he 
sustained various injuries in the beating, including 
fractured ribs, a back injury, elbow injuries, and a leg 
injury.  He also claimed that "they had to remove a bursa 
out of my right arm and my left arm needs a bursa removed."  
Transcript at page 7.  The appellant also testified that he 
had had knee surgery.  He indicated that his personality had 
changed after the incident, resulting in hypertension.  After 
his separation from service, the appellant indicated that he 
sustained a heart attack in 1972, and went on disability.  

Following the hearing, the appellant submitted additional VA 
and private medical records, dated from March 2005 to May 
2006.  In pertinent part, these records show that the 
appellant was diagnosed as having prostate cancer in 
September 2005.  He was also treated for degenerative disc 
disease during this period.  In November 2005, the appellant 
reported a history of "gunshot wounds and shrapnel wounds in 
back during Vietnam."  In February 2006, he claimed that he 
had a history of hospitalization in the Marine Corps 
following a gunshot wound to his back.  

The RO contacted the Social Security Administration (SSA) and 
requested records regarding the appellant's award of 
disability benefits, as well as any medical records in its 
possession.  The SSA responded by submitting records showing 
that the appellant had been awarded disability benefits 
effective in February 1972 for arteriosclerotic heart 
disease.  His secondary diagnosis was exogenous obesity.  
Medical records used in reaching its decision included a June 
1972 private clinical record showing that the appellant had 
experienced an acute myocardial infarction four months 
previously.  He denied a history of previous hypertension 
although he was found to be hypertensive during 
hospitalization.  Additional records provided by SSA show 
that in 1981, the appellant's disability status was reviewed.  
Medical records obtained at that time show continued 
treatment for a cardiovascular disability, as well as obesity 
and gout.  On examination in November 1981, the examiner 
indicated that no joint abnormalities were present.  

In an October 2006 statement, the appellant claimed that in 
May or June of 1958, he had been getting ready to settle in 
for the evening when he was attacked in the latrine by 
several Marines brandishing rifles or clubs.  He indicated 
that he was knocked out.  The following morning, he claimed 
that he was sent to sick bay, where an officer told him to 
sign a paper saying he had been hurt on an exercise bar.  He 
claimed that the officer told him if he didn't sign the 
paper, he would be court-martialed and dishonorably 
discharged because there were five or six African Americans 
willing to testify against him.  The appellant claimed that 
his injuries were so severe that he was hospitalized for 
several months.  

Additional service treatment records obtained by the RO in 
December 2006 include nursing notes and clinical records 
corresponding to the appellant's 1958 hospitalization.  These 
records are entirely negative for complaints or findings of 
prostatitis, prostate cancer, gout, a back disability, a 
bilateral elbow disability, a bilateral knee disability, or a 
bilateral ankle disability.  Indeed, a July 1958 examination 
of the appellant's back, extremities, and cardiovascular 
system was negative.  

At his August 2007 Board hearing, the appellant testified 
that during his active service, he was severely beaten by 
several other Marines with M1 rifles, causing injury to his 
elbows, knees, ankles, right leg, and spine.  He stated that 
he was hospitalized during service for treatment of his 
injuries.  Since that time, he had had constant aching in his 
back, elbows, and arms.  He also indicated that he was 
unsteady on his feet due to his knee and ankle injuries.  
With respect to his claim of service connection for 
prostatitis and prostate cancer, the appellant testified that 
it was his belief that such conditions resulted from the 
attack in his "personal area" during service.  The 
appellant indicated that, as a result of the attack, he 
developed anxiety and nervousness, which led to the 
development of a cardiovascular condition and gout.

Additional VA and private clinical records show continued 
treatment for numerous disabilities, including diabetes, 
peripheral neuropathy, and a low back disability.  In March 
2007, the appellant sought treatment in connection with his 
complaints of low back pain radiating to the right lower 
extremity.  He reported that his symptoms had started during 
service after he "was beaten badly" in a fight.  The 
diagnoses included lumbosacral neuritis.  

The appellant underwent VA genitourinary examination in 
August 2008.  In reviewing the appellant's claims folder, the 
examiner noted that the appellant had been diagnosed as 
having prostate cancer in 2005.  He also noted that the 
appellant had a history of traumatic orchitis and varicocele 
during service.  After examining the appellant and reviewing 
his claims folder, the examiner concluded that the 
appellant's prostate cancer was not caused by or the result 
of his service-connected varicocele.  He explained that there 
was no evidence in the medical literature of a relationship 
between varicoceles and prostate cancer or any other kind of 
prostatic pathology.  Rather, he noted that prostate cancer 
is a very common condition amongst males after the age of 50.  
He explained that a direct cause and effect between prostate 
cancer and varicocele had never been established.  

At VA neurological and spine examinations in August 2008, the 
appellant reported recurrent right leg pain and back pain 
since service; the appellant attributed his symptoms to a 
beating he sustained in service.  After examining the 
appellant and reviewing his claims folder, the examiner's 
diagnoses included degenerative disease of the lumbosacral 
spine, severe, with no evidence of radiculopathy of the right 
leg.  The VA examiner concluded it was less likely than not 
that the appellant's current low back condition was caused by 
or the result of any in-service back injury.  She explained 
that although the appellant currently exhibited significant 
low back pathology, it was very difficult to determine 
whether such condition was related to a back injury that 
occurred more than forty years prior.  She noted that the 
appellant's in-service back injury did not appear to be 
severe.  Moreover, she noted that the appellant had been 
involved in at least one motor vehicle accident after 
service.  Finally, she noted that some of the degenerative 
changes evident in the appellant's spine were commonly 
encountered as a result of the aging process and not uncommon 
in the general population of the appellant's age group.  
Given all these factors, the examiner concluded that there 
was less than a 50-50 chance that the appellant's current low 
back condition was related to service.  

At a VA psychiatric examination in August 2008, the appellant 
reported that he had been assaulted during service and 
continued to experience recurrent and intrusive recollections 
of the event.  The examiner concluded that it was at least as 
likely as not that the appellant had PTSD as a result of the 
in-service assault.  He indicated that the appellant's 
symptoms included anxiety, poor sleep and irritability.  His 
overall symptoms were mild.  In a November 2008 rating 
decision, the RO granted service connection for PTSD and 
assigned an initial 30 percent rating, effective September 
10, 2002.  

Thereafter, the appellant underwent a VA heart examination in 
December 2008.  The examiner noted that the appellant's 
medical history included a myocardial infarction in 1972, as 
well as gout since 1984 with gouty arthritis in the elbows 
and knees.  After examining the appellant and reviewing his 
claims folder, the examiner concluded that the appellant's 
hypertension, coronary artery disease, and gout were not 
caused by his PTSD.  She noted that, while there was a recent 
study showing an increased incidence of hypertension and 
coronary artery disease in veterans of World War II, the 
study had not been duplicated for other veterans such as 
Vietnam veterans.  Furthermore, one study by itself did not 
establish a causal effect of one disease on another.  A 
review of textbooks of medicine and psychiatry, as well as 
online journals and published medical journals, did not show 
coronary artery disease, hypertension, or gout as 
consequences of PTSD.  She explained that gout was a 
metabolic disorder and genetic, concluding that an 
exacerbation of gout was not caused by PTSD.  

Applicable Law

Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and certain chronic diseases, 
including arthritis, cardiovascular-renal disease, or 
malignant tumors, become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id; see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  The Board notes that 
section 3.310 was amended during the pendency of this appeal, 
effective October 10, 2006.  The Board has considered both 
versions of the regulation in adjudicating this appeal, but 
given the facts in this case, neither regulation results in a 
favorable decision.  See generally, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VA O.G.C. Prec. Op. No. 7-2003, 
published at 69 Fed. Reg. 25179 (2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Analysis

Chronic prostatitis and prostate cancer

The appellant claims entitlement to service connection for 
prostatitis and prostate cancer.  He argues that such 
conditions resulted from the attack in his "personal area" 
during service.  In the alternative, he argues that his 
prostatitis and prostate cancer are secondary to his service-
connected left varicocele.

As discussed in detail above, the appellant's service 
treatment records confirm that he was treated for acute 
orchitis due to trauma in May 1958.  The appellant initially 
reported that he had sustained his injury in a fall, but 
later indicated he sustained it in a fight.  The service 
treatment records also document a left varicocele and service 
connection is currently in effect for that condition.  The 
service treatment records, however, are entirely negative for 
complaints or abnormalities pertaining to the prostate, 
including prostatitis and prostate cancer.  Indeed, in July 
1958, the appellant's military physician concluded that the 
appellant was urologically without significant pathology.  

The post-service medical evidence is similarly devoid of any 
indication of prostate pathology for many years after service 
separation.  In fact, at a special genitourinary examination 
in March 1959, the examiner concluded that the appellant's 
prostate was normal at that time.  

More recent medical records document treatment for benign 
prostate hypertrophy beginning in the 1980's and prostate 
cancer beginning in 2005.  None of these post-service 
clinical records, however, contain any indication that the 
appellant's post-service prostate pathology, including 
prostatitis or prostate cancer, is causally related to his 
active service or any incident therein, nor do they contain 
any indication that such conditions are causally related to 
or aggravated by any service-connected disability, including 
service-connected left varicocele.  


In fact, in August 2008, a VA physician noted the appellant's 
history of in-service traumatic orchitis and varicocele but, 
despite such history, he noted that there was no evidence in 
the medical literature of a relationship between varicoceles 
and prostate cancer or any other kind of prostatic pathology.  
He concluded that the appellant's prostate cancer was not 
caused by or the result of his service-connected varicocele.  

The Board finds that this medical opinion is persuasive and 
assigns it great probative weight as the opinion was rendered 
by a physician who clearly has the necessary expertise to 
opine on the matter at issue in this case.  In addition, the 
examiner based his opinion on a review of the appellant's 
claims folder, including the most pertinent evidence therein, 
and provided a rationale for his opinion.  Finally, the Board 
notes that there is no probative evidence of record which 
contradicts this medical opinion.  For these reasons, the 
Board concludes that the August 2008 medical opinion is 
highly probative.   See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (discussing factors for determining probative 
value of medical opinions).  It is important to note that the 
only contradictory opinion is that of the appellant.  As the 
record does not establish that he possesses a recognized 
degree of medical knowledge, the appellant lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, the Board finds that the most probative evidence 
shows that a prostate disability, including prostatitis and 
prostate cancer, was not present during service or for many 
years thereafter, nor does the record contain any indication 
that the appellant's current prostate cancer and prostatitis 
are causally related to his active service or any incident 
therein, nor is there any indication that any such prostate 
pathology is causally related to or aggravated by any 
service-connected disability, including left varicocele.  As 
the preponderance of the evidence is against the claims of 
service connection for prostatitis and prostate cancer, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Gout

For similar reasons, the Board finds that the preponderance 
of the evidence is against the claim of service connection 
for gout.  As discussed in detail above, gout was not 
clinically evident during the appellant's brief period of 
active service, nor was he diagnosed as having gout for many 
years after service separation.  Moreover, there is no 
indication of record that the appellant's gout is causally 
related to his active service or any incident therein.  
Indeed, neither the appellant nor his attorney has argued 
otherwise.  

Rather, the appellant theorizes that his gout is secondary to 
service-connected PTSD.  Specifically, he theorizes that, as 
a result of being attacked in service, he developed PTSD 
which produced anxiety and nervousness.  This, in turn, led 
to the development of conditions such as a cardiovascular 
condition and gout.

After carefully reviewing the record, the Board finds that 
there is no indication that the appellant's gout is causally 
related to or aggravated by any service-connected disability, 
including PTSD.  In fact, the Board observes that, in 
December 2008, a VA physician explained that gout was a 
genetic metabolic disorder and that the medical literature 
did not show that coronary artery disease, hypertension, or 
gout were consequences of PTSD, as the appellant theorized.  
She further explained that there was no medical evidence 
showing that gout could be exacerbated by PTSD.  

The Board finds that the medical opinion of record is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by a physician who clearly has the 
necessary expertise to opine on the matter at issue in this 
case.  In addition, the examiner addressed the appellant's 
contentions, based her opinion on a review of the appellant's 
claims folder, including the most pertinent evidence therein, 
and provided a rationale for her opinion, including citations 
to appropriate medical literature.  Finally, the Board notes 
that there is no medical evidence of record which contradicts 
this medical opinion.  For these reasons, the Board concludes 
that the December 2008 medical opinion in highly probative.   
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(discussing factors for determining probative value of 
medical opinions).  The only contradictory opinion is that of 
the appellant.  As the record does not establish that he 
possesses a recognized degree of medical knowledge, the 
appellant lacks the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Consequently, the Board finds that the most probative 
evidence shows that gout was not present during service or 
for many years thereafter, nor does the record contain any 
indication that the appellant's gout is causally related to 
his active service or any incident therein, nor is there any 
indication that his gout is causally related to or aggravated 
by any service-connected disability, including PTSD.  As the 
preponderance of the evidence is against the claim of service 
connection for gout, the benefit of the doubt doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Back disability

The appellant also seeks service connection for a low back 
disability, which he claims was incurred during service as a 
result of injuries he sustained in a 1958 assault.  He claims 
that he has had symptoms such as back pain since service.  

As discussed in detail above, the appellant's service 
treatment records confirm that, in May 1958, he was 
hospitalized for treatment of traumatic orchitis which he 
reportedly sustained in a fight that week.  During that 
period of hospitalization, no back injuries were noted, 
although the appellant complained of a four-month history of 
back pain.  An orthopedic consultation was obtained and the 
appellant was noted to have spondylolysis.  The remaining 
service treatment records are negative for complaints or 
abnormalities pertaining to the low back.  

The immediate post-service clinical records include the 
report of a March 1959 special VA orthopedic examination at 
which the appellant complained of low back pain.  The 
diagnoses included lumbosacral strain.


Chronologically, the next notation pertaining to the low back 
is in February 1965, when the appellant was treated following 
a car accident.  At that time, his complaints included back 
pain.  X-ray studies were normal except for a finding of mild 
congenital spondylolysis; there was no evidence of arthritis.  
The diagnoses included back strain.  

More remote clinical records show that in May 1972, the 
appellant was hospitalized in connection with multiple 
complaints.  At that time, musculoskeletal and neurological 
examinations were normal.  In November 1981, the appellant 
was hospitalized in connection with his complaints of chest 
pain.  He reported a history of back injury with nerve repair 
of the right arm from trauma, although no specifics regarding 
the back injury were noted.  Examination showed a surgical 
scar on the right arm.  Examination of the back, however, was 
negative.  

More recent clinical records, dated from the 1990's, show 
treatment for significant low back pathology, including 
degenerative disc disease and spinal stenosis.  As discussed 
above, these records include notations that the appellant 
advised his examiners that he had a history of shrapnel and 
gunshot wounds to his back during Vietnam, despite the fact 
that the appellant's service treatment and personnel records 
show that he did not serve in Vietnam, nor did he sustain 
gunshot or shrapnel wounds in service.  

Given this complex history, as well as medical evidence 
documenting that the appellant is under current treatment for 
significant low back pathology, the Board solicited a medical 
opinion to determine the etiology of his low back disability.  
As discussed above, in August 2008, after examining the 
appellant and reviewing the claims folder, the examiner 
concluded that the appellant's current low back disability is 
less likely than not caused by or the result of his active 
service or any incident therein, including a back injury.  
The examiner explained her conclusions in detail, noting that 
although the appellant currently exhibited significant low 
back pathology, such pathology was commonly encountered in 
individuals of the appellant's age.  She further considered 
the appellant's contentions to the effect that his current 
back disability stemmed from an in-service injury, but found 
the back pathology noted in service did not appear to be 
indicative of a significant injury.  Finally, she also noted 
that the appellant had been shown to have had at least one 
post-service back injury.  Given all these factors, she 
concluded that the appellant's current low back disability 
was not as likely as not due to service.  

The Board finds that this medical opinion is persuasive and 
assigns it great probative weight as the opinion was rendered 
by a medical professional who has expertise to opine on the 
matter at issue in this case.  In addition, the examiner 
addressed the appellant's contentions, based her opinion on a 
review of the appellant's claims folder, including the most 
pertinent evidence therein such as the service treatment 
records and post-service clinical records documenting 
treatment for a back injury.  Finally, the examiner gave a 
rationale for her conclusions.  These factors greatly enhance 
the probative value of this medical opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing 
factors for determining probative value of medical opinions).  
Moreover, the Board has carefully reviewed the record but can 
find no probative evidence of record which contradicts this 
medical opinion or otherwise indicates that the appellant's 
current low back disability is causally related to his active 
service or any incident therein.  Neither the appellant nor 
his representative has pointed to any such evidence.  

The Board has considered the appellant's own statements to 
the effect that his current low back disability is causally 
related to an in-service back injury.  Again, it is noted 
that there is no competent medical evidence of record to 
support such a theory and the appellant has not been shown to 
have the medical expertise necessary to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
summary, absent probative evidence of a link between the 
appellant's current low back disability and his active 
service, any incident therein, or any claimed continuous 
symptomatology thereafter, the Board finds that the 
preponderance of the evidence is against the claim.  

Bilateral elbow disability, bilateral knee disability, and 
bilateral ankle disability

As delineated in detail above, in May and July 1999 rating 
decisions, the RO denied service connection for a bilateral 
elbow disability, a bilateral knee disability, and a 
bilateral ankle disability, finding that there was no record 
of treatment in service for injuries to the ankles, knees, or 
elbows, nor was there evidence that the appellant currently 
had disabilities of the ankles, knees, or elbows which were 
incurred during service.  

Although the appellant was notified of the decisions and his 
appellate rights, he did not perfect an appeal within the 
applicable time period.  Thus, the decisions are final and 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(1998).  Under 38 C.F.R. § 3.156(c), however, reconsideration 
of the previously denied claims is necessary when VA obtains 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claims.  Official service department records includes 
service treatment records as were obtained in this case in 
December 2006.  Consequently, the claims are here 
reconsidered on the merits.

The evidence of record includes evidence of in-service 
hospitalization without notation of bilateral elbow, knee or 
ankle disability.  The appellant's assertions have been that 
he was beaten so severely that he required hospitalization 
for several months.  This is not borne out in the evidence.

Post-service VA and private clinical records document 
treatment for gouty arthritis in multiple joints.  Indeed, 
these records show that the appellant has undergone both knee 
and elbow surgeries.  Pathology reports document the presence 
of gouty tophi.  Additionally, upon VA examination, the 
appellant was found to have complaints of elbow, knee and 
ankle pain associated with his nonservice-connected gout.  
The appellant does not have separately diagnosed elbow, knee 
or ankle disabilities.

The Board has considered the appellant's contentions to the 
effect that in the May 1958 assault, he sustained injuries to 
his elbows, knees, and ankles, resulting in permanent 
disabilities.  The Board finds that the assertions are not 
corroborated by the medical evidence and the appellant lacks 
the competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education, such as 
a medical diagnosis or an opinion on causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that the evidence received since the last 
final rating decisions denying service connection for 
bilateral elbow, knee and ankle disabilities includes 
additional service treatment records, particularly nursing 
notes and clinical records corresponding to the appellant's 
1958 hospitalization.  These records, however, do not support 
the appellant's contention that he was beaten so severely as 
to require in-patient treatment for elbow, knee and ankle 
disabilities.  As discussed in detail above, the appellant's 
service treatment records are entirely negative for any 
indication that the appellant sustained injuries to his 
elbows, knees, or ankles in the May 1958 assault.  
Additionally, a July 1958 examination of the appellant's 
extremities was normal.  

The Board, therefore, finds that service connection is not 
warranted for bilateral elbow, knee or ankle disabilities.  
Because establishing service connection generally requires 
(1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability, the claims 
fail on both all elements required.  For these reasons, 
service connection for bilateral elbow, knee and ankle 
disabilities is denied.

 
ORDER

Service connection for chronic prostatitis, prostate cancer, 
gout, a low back disability, a bilateral elbow disability, a 
bilateral knee disability, and for a bilateral ankle 
disability is denied.


REMAND

The appellant also seeks service connection for a heart 
condition.  He theorizes that, as a result of being assaulted 
in service, he developed nervousness and anxiety which caused 
him to develop a heart condition.  As discussed above, the 
appellant's service treatment records document complaints of 
nervousness and anxiety following an in-service assault.  The 
service treatment records, however, are entirely negative for 
complaints of or findings of a heart condition.  The post-
service medical evidence includes the report of a March 1959 
VA medical examination conducted shortly after the 
appellant's separation from active service, during which he 
complained of heart palpitations.  The appellant's 
cardiovascular system, however, was normal on examination and 
the diagnosis was history of tachycardia.

Additional post-service medical evidence shows that, in 
February 1965, the appellant was hospitalized for observation 
after he was involved in a car accident.  During 
hospitalization, an EKG showed sinoauricular tachycardia, 
although no heart condition was noted at the time of 
discharge.  In 1972, the appellant suffered an acute 
myocardial infarction.  Subsequent clinical records show 
continued treatment for coronary artery disease.  

In a November 2008 rating decision, the RO granted service 
connection for PTSD, which an August 2008 medical examination 
had determined was incurred in service.  An initial 30 
percent rating was assigned.  The appellant was afforded a VA 
medical examination in December 2008 in connection with his 
claim of service connection for a heart condition.  After 
examining the appellant and reviewing his claims folder, the 
examiner concluded that the appellant's current heart 
disability, coronary artery disease, was not caused by his 
service-connected PTSD.  The examiner, however, did not 
otherwise comment on the etiology or likely date of onset of 
the appellant's heart condition, nor did she comment on 
whether the appellant's service-connected PTSD aggravates his 
heart condition.  Based on the evidence of record, the Board 
finds that another VA medical opinion is necessary to clarify 
the nature and etiology of the appellant's current heart 
condition, to include the possibility of service connection 
based on aggravation.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Additionally, given the nature of the appellant's 
contentions, the Board finds that his claim of entitlement to 
service connection for hypertension must be held in abeyance, 
pending further action on the heart condition claim.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that 
when a determination on one issue could have a significant 
impact on the outcome of another issue, such issues are 
considered inextricably intertwined and VA is required to 
decide those issues together).  

The appellant also seeks service connection for a right leg 
disability.  Pursuant to the Board's January 2008 remand 
instructions, the appellant was afforded a VA medical 
examination in August 2008 for the purpose of clarifying the 
nature and etiology of any current right leg disability.  
After examining the appellant, the examiner's diagnoses 
included no evidence of radiculopathy of the right leg.  

The Court has held that the rules on expert witness testimony 
delineated in the Federal Rules of Evidence provide 
"important, guiding factors to be used by the Board in 
evaluating the probative value of medical opinion evidence."  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  
These factors are: 1) the testimony is based upon sufficient 
facts or data; (2) the testimony is the product of reliable 
principles and methods; and (3) the expert witness has 
applied the principles and methods reliably to the facts of 
the case.  In other words, most of the probative value of a 
medical opinion comes from its reasoning.  A medical opinion 
is not entitled to any weight "if it contains only data and 
conclusions."  Nieves-Rodriguez, 22 Vet. App. at 304.  

In light of the examiner's failure to provide a rationale for 
her conclusion or otherwise cite to pertinent evidence in the 
claims folder, including other clinical records containing 
diagnoses of S1 radiculopathy, peripheral neuropathy, and 
neurogenic claudication, the Board finds that the August 2008 
VA examination report is of little probative value with 
respect to the right leg claim.  See also Bloom v. West, 12 
Vet. App. 185, 187 (1999) (the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion").  For these reasons, a remand is 
necessary for the purposes of obtaining another medical 
opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(compliance by the Board or the RO with remand instructions 
is neither optional nor discretionary).


Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
medical examination for the purpose of 
clarifying the nature and etiology of his 
current heart condition.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that any 
heart condition identified on examination 
is (1) causally related to the 
appellant's active service or any 
incident therein; or (2) causally related 
to or aggravated by any service-connected 
disability, including PTSD.  The report 
of examination should include a complete 
rationale for all opinions rendered, as 
well as citations to the pertinent 
medical records.

2.  The appellant should also be afforded 
a VA medical examination for the purpose 
of clarifying the nature and etiology of 
any current right leg disability.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
asked to provide an opinion as to (1) 
whether it is as least as likely as not 
that the appellant currently exhibits any 
right leg disability; and, if so, (2) 
whether it is at least as likely as not 
that any current right leg disability 
identified on examination is causally 
related to the appellant's active service 
or any incident therein, including 
treatment for complaints of right leg 
pain.  The report of examination must 
include a complete rationale for all 
opinions rendered, as well as citations 
to the pertinent medical records.

3.  After the above development has been 
completed, the claims must be 
readjudicated based upon the new 
evidence.  If the appellant's claims 
remain denied, he and his attorney should 
be provided with a supplemental statement 
of the case and an opportunity to 
respond.

The case should then be returned to the Board for appropriate 
appellate consideration.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


